Citation Nr: 1820813	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-34 281A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

3.  Entitlement to an initial rating in excess of 10 percent for right knee medial meniscus tear.

4.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis, chondromalacia of patella, and medial meniscus tear.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1973 to July 1982.  During his period of service, the Veteran earned the National Defense Service Medal, Air Force Good Conduct Medal, Air Force Longevity Service Award with One Oak Leaf Cluster, Air Force Outstanding Unit Award with One Oak Leaf Cluster, and Non-Commissioned Officer Professional Military Education Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas.

This issue was previously remanded in November 2017.  

The issues of entitlement to an initial rating in excess of 10 percent for right knee medial meniscus tear; entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis, chondromalacia of patella, and medial meniscus tear; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee instability has been demonstrated to be mild in severity.

2.  The Veteran's left knee instability has been demonstrated to be mild in severity.

3.  The Veteran suffers from frequent episodes of pain, locking, and stiffness of the right knee.
4.  The Veteran suffers from frequent episodes of pain, locking, and stiffness of the left knee.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for right knee instability are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for an increased rating in excess of 10 percent for left knee instability are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

3.  Affording the Veteran the benefit of the doubt, the criteria for a separate disability rating of 20 percent for right knee semilunar cartilage dislocation are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2017).

4.  Affording the Veteran the benefit of the doubt, the criteria for a separate disability rating of 20 percent for left knee semilunar cartilage dislocation are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 10 percent rating based on instability of the right knee right, in addition to a 10 percent rating based on instability of the left knee, under DC 5257.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 is used to evaluate recurrent subluxation or lateral instability of the knee.  Slight symptoms warrant a 10 percent rating.  Moderate symptoms warrant a 20 percent rating.  Severe symptoms warrant a 30 percent rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran appeared for a VA knees and lower leg conditions examination in May 2012.  The examiner noted normal findings bilaterally on anterior and posterior instability testing.  The examiner indicated 1+ (0-5 millimeters) medial-lateral instability in the right and left knees.  

The Veteran was afforded another VA knees and lower leg conditions examination in June 2015.  The examiner noted normal findings on anterior, posterior, medial, and lateral testing of the right knee.  The examiner noted normal findings on anterior, posterior, and lateral testing of the left knee, though he indicated 1+ (0-5 millimeters) medial instability in the left knee.  

Private treatment notes submitted in October 2015 from OrthoTexas Physicians and Surgeons LLC indicate that no valgus or varus instability was present on provocative testing bilaterally.  The examiner also indicated that all tests for stability were normal and McMurray test findings were negative.  

Pursuant to a November 2017 remand, the Veteran appeared for another VA knees and lower leg conditions examination in January 2018.  The examiner noted normal findings on anterior, posterior, medial, and lateral testing of the right knee.  The examiner noted normal findings on anterior and posterior testing of the left knee, though he indicated 1+ (0-5 millimeters) medial and lateral instability in the left knee.  

The examiner indicated that that there were no findings of right knee instability upon examination.  The examiner further noted that the most recent orthopedic evaluation also failed to find right knee instability; thus, the diagnosis was no longer continued.  

The examiner indicated that left knee instability was present and deemed to be mild.  The examiner noted that the instability caused difficulty with climbing and long distance walking.

Upon review of all the evidence of record, lay and medical, The Board finds that higher ratings are not warranted under Code 5257, as the record contains no objective medical evidence of moderate recurrent subluxation or lateral instability in the right nor left knee during the time period under appeal.

Although a rating in excess of 10 percent cannot be granted for right knee nor left knee instability, the Board does find that separate ratings for the right and left knees are warranted under DC 5258, which contemplates dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

The evidence of record reflects that the Veteran has been diagnosed with bilateral medial meniscus tears.  Upon examination in May 2012, the examiner noted frequent episodes of pain bilaterally.  MRI impressions also indicate small proximal tibiofibular joint effusion in the right knee.  During his June 2015 examination, the Veteran reported constant mild bilateral knee pain.  He also reported mild swelling and occasional locking.  The January 2018 examiner noted pain, stiffness, locking in the left knee.  

As such, resolving reasonable doubt in the Veteran's favor, separate ratings under DC 5258 for both the right and left knees are warranted.  See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Nov. 29, 2017).  Twenty percent is the maximum evaluation available under Diagnostic Code 5258.  The Board notes that the 20 percent ratings assigned herein are separate ratings in addition to the currently assigned 10 percent evaluations for bilateral instability.

The Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5262, or 5263 respectively, in the right or left knees.

For all of the foregoing reasons, the Board finds that the claims for entitlement to an initial rating in excess of 10 percent for right knee instability and entitlement to an initial rating in excess of 10 percent for left knee instability must be denied.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Reasonable doubt has been resolved in favor of the Veteran in granting separate 20 percent disability ratings under DC 5258 for the right and left knees.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee instability is denied.

Entitlement to an initial rating in excess of 10 percent for left knee instability is denied.

Entitlement to a separate rating of 20 percent for semilunar cartilage dislocation of the right knee is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate rating of 20 percent for semilunar cartilage dislocation of the left knee is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's increased rating claims for left knee osteoarthritis, chondromalacia of patella and medical meniscus tear and right knee medical meniscus tear, and TDIU.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The increased rating claims for left knee osteoarthritis, chondromalacia of patella and medical meniscus tear and right knee medical meniscus tearmust be remanded because there was not substantial compliance with the Board's November 2017 remand directives.

In relevant part, the November 2017 remand specifically instructed the examiner to comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination, and if feasible, to express any additional range of motion loss due to any weakened movement, excess fatigability, or incoordination in terms of the degrees.  The Board noted that a rationale for the opinion given should be provided.

A VA examination was conducted in January 2018.  This examination does not substantially comply with the Board's remand directives.  A review of the VA examination report indicates that the examiner was unable to say, whether pain, weakness, fatigability, and incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation, as the Veteran was not being examined after repeated use over time.  However, the examiner noted that prolonged sitting, standing, or other weight bearing activities would cause increased pain and stiffness symptoms that would likely decrease the Veteran's functional ability.  

Additionally, the examiner was unable to say, whether pain, weakness, fatigability, and incoordination significantly limited functional ability with flare-ups without resorting to mere speculation, as the Veteran was not being examined during a flare.  However, the examiner noted that, during episodes of flares, the Veteran reported an inability to do anything except be still until the increased pain resolves.  

In a January 2018 addendum, the examiner indicated that the Veteran had pain in the right knee on active range of motion; however, no pain was indicated on passive range of motion, weight bearing, or non-weight bearing.  No further explanation from the examiner was provided.

In situations where an examination is not conducted after repeated use over time, a VA examiner should estimate functional loss based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced.  Id. 

Accordingly, the Board finds the January 2018 VA examination report inadequate and an addendum to the opinion must be obtained before the claim can be decided on the merits.

Additionally, the Veteran's TDIU claim is based in part on the functional effects of his service-connected bilateral knee disabilities.  As such, the readjudication and possible further development of the bilateral knee claims may affect the resolution of the TDIU claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must readjudicate the increased rating claims for left knee osteoarthritis, chondromalacia of patella and medical meniscus tear and right knee medical meniscus tear before readjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the record, to include a complete copy of this Remand, to the examiner who performed the January 2018 VA examination, or an appropriate medical professional, if the January 2018 VA examiner is unavailable.  The need for additional examination is left to the discretion of that clinician.  The examiner should note review of the record.  The examiner is asked to address the following:

Please describe all functional limitations present in relation to the Veteran's left knee osteoarthritis, chondromalacia of patella and medical meniscus tear and right knee medical meniscus tear (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner should ask the Veteran to describe the additional functional loss, including limitation of motion he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner should then estimate the functional loss in terms of additional degrees of limitation of motion based on all the evidence of record. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing the above action, the Veteran's right and left knee claims should be readjudicated.  Thereafter, his TDIU claim should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


